Citation Nr: 1610352	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-44 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation for depression in excess of 50 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In the December 2008 rating decision, the Veteran was granted service connection for depression initially evaluated as 30 percent disabling. In a July 2011 rating decision, the RO increased this rating to 50 percent effective from November 2, 2010. 

In a November 2011 rating decision, the Veteran's claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) was denied. The Veteran did not appeal that rating decision, and it is not before the Board. 

The Veteran testified before the undersigned Veterans Law Judge in August 2012.

In March 2014, the Board remanded the issue of an increased rating for depression in excess of 30 percent prior to November 2, 2010, and a 50 percent rating thereafter, to the RO via the Appeals Management Center (AMC). In an August 2014 supplemental statement of the case (SSOC), the AMC granted a 50 percent rating for depression effective to February 4, 2008, the date of receipt of the original claim, and continued the 50 percent rating thereafter. 

Since this latest increase did not constitute a full grant of the benefit sought, the claim for an increased evaluation for the service-connected depression, as rephrased on the title page, remains on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993).




FINDING OF FACT

The Veteran's depression is not productive of occupational and social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent for the Veteran's depression. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, a March 2008 letter VA informed the Veteran of the evidence required to substantiate his service connection for depression claim. The RO did not provide the Veteran with additional notice regarding his claim for a higher initial rating. In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled. See Dingess, 19 Vet. App. at 490-91. The RO issued a statement of the case (SOC) in October 2009 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim. The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran. The Veteran has had several VA examinations during the claim period, the most recently one in May 2014. When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran has been afforded an adequate examination. The examiner reviewed the treatment records and medical history and conducted a complete examination which fully addressed the symptoms and manifestations of the Veteran's psychiatric disorder, initially diagnosed as depression. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Furthermore, the Veteran was afforded a Board hearing in August 2012. The Veterans Law Judge and the Veteran's representative outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the relevant records, and has provided an adequate examination to the Veteran. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from disability. Separate diagnostic codes identify the various disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned. See 38 C.F.R. § 4.7 (2015). All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

When a Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994). The Veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). And a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed, actually, from one year prior, until a final decision is made. The analysis therefore is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, a practice known as "staged" rating. See Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, consideration of the Veteran's increased rating claim encompasses the entire period from when it was filed and there is no staged rating. 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b). 

The Veteran's service-connected psychiatric disability initially diagnosed as depression has been variously diagnosed and but it rated under the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, DC 9440, chronic adjustment disorder. 

Under the General Rating Formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A higher 70 percent rating under DC 9440 requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. Use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. This is not an exhaustive list of symptoms required for a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In evaluating the evidence, the Board considers Global Assessment of Functioning (GAF) scores contained in the DSM-IV. A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95. 

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual. A score of 61-70 is indicative of "some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." DSM-IV at 46-47. 

A score of 51-60 is indicative of "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."

Factual background

A VA medical examination for mental disorders was performed in November 2008. The Veteran rated his symptoms as a "4 or5" on a scale of 1 to 10. He reported struggling with depression for many years. He described his marriage as "good." He had not worked since July 2008 and he had been unsuccessful looking for work. The examiner indicated that the Veteran's symptoms were "mild to moderate." The examination revealed his affect was appropriate and his mood was depressed. No psychotic manifestations were reported. The Veteran was well oriented and had no gross cognitive or memory impairment. Sleep disturbance was reported. The diagnosis was depressive disorder, not otherwise specified. The Global Assessment of Functioning score (GAF) was 55. It was mentioned by the examiner that while a depressive disorder wad present it appeared to be well managed, except when exacerbated by significant external stresses. 

At a November 2010 VA medical examination, the Veteran reported attending posttraumatic stress disorder (PTSD) groups two to three times per month. He had not gone back to the sessions recently due to a lack of mobility due to physical problems. The Veteran reported hopelessness and helplessness about his loss of mobility. He had crying spells once a week, poor concentration, easy irritation and overeating. He reported passive suicidal ideation one to two times per week. He had occasional anxiousness and withdrawal from others. 

The Veteran presented clean and casually dressed. His affect was appropriate and he was easily distracted. He was oriented, his thought process and content was unremarkable, and there were no psychotic manifestations. He had sleep impairment. The Veteran reported that he had run a gunsmith business since 2010 that kept him busy. Mild immediate memory impairment was reported. The diagnosis was depressive disorder, not otherwise specified. The GAF score was 55. 

At a January 2011 VA medical examination for mental disorders the Veteran reported that he had remained married for 32 years and that his marriage was good. He did not have many friends and preferred to remain at home where he could do things at his own pace allowed by his pain and physical limitations. His interests included target shooting and working on guns. He operated a gunsmithing business out of his home. The Veteran complained that he could no longer work like he was trained. He stated that he was depressed when he thought of all things he could not do as a result of his pain and physical limitations. 

The Veteran's affect was appropriate and his mood was sad. There were no psychotic symptoms. He was oriented with no gross disturbance in memory or cognitive functioning. He had a depressed mood and anxiety related to pain and physical limitations. The examiner mentioned that the Veteran's emotional reactions were not sufficient to prevent him from working in his normal occupational environment as a maintenance and refrigeration repairman. The diagnosis was adjustment disorder with mixed depression and anxiety secondary to pain and physical limitations associated with service-connected disabilities. The GAF score was 53. 

At a May 2014 VA medical examination for mental disorders, the examiner reported that the Veteran's mental disorder had shifted and the appropriate service connected diagnosis was chronic adjustment disorder with mixed depressive and anxiety symptoms. It was stated that the Veteran's level of occupational and social impairment was best summarized as "occupational and social impairment in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory with normal routine behavior, self-care and conversation." The Veteran reported that his marriage was a 10 out a scale of 1 to 10. He had a fair relationship with his grown children and he got along well with his siblings. He enjoyed gunsmithing. He was not engaged in therapy and denied taking psychiatric medications. 

The Veteran's thought processes were described as clear and organized, with no evidence of delusions or hallucinations. He made normal eye contact and had goal directed speech. There was no evidence of cognitive impairment. The Veteran stated, "life is not fun anymore" and he reported that he felt numb and tired most of the time. Mental health testing scores showed moderate depression. It was reiterated that the Veteran met the criteria for chronic adjustment disorder. The GAF score was 55. The examiner commented in the summary that the Veteran had moderate consistent symptoms, and his adjustment disorder it did not seem to have worsened since his last examination. 


Analysis

The Board has considered the entire evidentiary data of record and must conclude that a rating in excess of 50 percent for the service connected depression, characterized as chronic adjustment disorder, is not available here.

The clinical evidence shows that the Veteran's psychological symptoms include depressed mood, sleep disturbance, and some anxiety related to physical symptoms. Regarding social adaptability, the clinical data shows that he describes his marriage as good or better, and he gets along with family. The clinical data shows some history of mild memory impairment and passive suicidal ideations, yet there are no current psychotic or cognitive impairments shown. He does not take medication for his disorder. The Veteran no longer works at the job for which he was trained, as a maintenance and refrigeration repairman, yet he has maintained his own business gunsmithing. Consistently clinical data from the recent past shows, the Veteran's GAF scores ranged from 53 to 55, indicative of moderate psychological symptoms. Moreover, consistently and in the most recent May 2014 mental status examination, VA examiners have stated that the Veteran has had at most moderate psychological symptoms. 

The Board has considered the Veteran's statements with regard to the severity of his service-connected depression, including his testimony at the August 2012 Travel Board hearing. He is competent to provide statements regarding his symptomatology, and the Board finds that his statements are credible. However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his service connected psychological disorder and his statements are of limited probative value. And, even if his opinion was entitled to be accorded greater probative value, it is far outweighed by the medical examination findings where he was thoroughly examined. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board is unable to conclude that the Veteran's service connected depression, results in a higher 70 percent rating under DC 9440, requiring occupational and social impairment with deficiencies in most areas. The Board recognizes that the Veteran's service connected depression, now characterized as chronic adjustment disorder, is productive of impairment, but it appears that his symptoms fall for the most part within the social and occupational symptomatology listed for the current 50 percent rating. Based on this collective body of evidence, the Board finds that the Veteran's depression, characterized as chronic adjustment disorder, is appropriately rated as 50-percent disabling. 

In sum, the preponderance of the evidence is against a finding that the criteria for the next higher rating 70 percent have been met. Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply. 38 U.S.C.A. § 5107(b). Therefore, the Board concludes that a rating in excess of 50 percent for depression is not warranted. 


Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's depression should be rated at 50 percent disabling. Additionally, the Board finds that at no point since the date of the claim has the PTSD disability been shown to be so exceptional or unusual as to warrant the assignment of a rating higher than 50 percent. See 38 C.F.R. § 3.321 (2013).

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's depression disability. The Veteran is self-employed, working as a gunsmith, with no more than moderate impairment of his occupational adaptability. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board also has considered the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), concerning Unemployability claims raised by the record. Here, though, the record on appeal contains no indication the Veteran is unemployable as a result of his service-connected disability, and further, his TDIU claim was denied in November 2011 and he did not appeal. See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). 


ORDER

The claim for an initial disability evaluation for depression, in excess of 50 percent, is denied. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


